department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil dear i am responding to your letter to the social_security administration ssa which the ssa forwarded to us regarding your self-employment taxes exemption you no longer want exemption from social_security and medicare taxes fica_taxes the exemption from social_security and medicare taxes received by filing form_4029 application_for exemption from social_security and medicare taxes and waiver of benefits is valid unless you fail to meet the eligibility requirements or if the commissioner of social_security determines that the sect or division fails to meet them the form_4029 requires that you notify the irs within days if you are no longer a member of the religious group or if you no longer follow the established teachings of this group exemption ends on the day that you notify irs of either occurrence you filed a form_4029 on date your application was approved and you became exempt from social_security and medicare taxes you are exempt until you or the religious sect becomes ineligible your exemption from self-employment taxes ended on the day that the irs received your letter from the social_security administration requesting the change in your status i hope this information is helpful to you if you need additional information please contact kyle orsini at sincerely michael a swim chief employment_tax branch office of associate division chief_counsel tax exempt and government entities
